

117 HRES 701 IH: Requesting the President, and directing the Secretary of State, to transmit to the House of Representatives copies of all documents in their possession referring or relating to certain aspects of the United States withdrawal from Afghanistan.
U.S. House of Representatives
2021-10-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 701IN THE HOUSE OF REPRESENTATIVESOctober 5, 2021Mr. McCaul (for himself, Ms. Malliotakis, Mrs. Wagner, Mr. Smith of New Jersey, Ms. Salazar, Mr. Meijer, Mr. Burchett, Mr. Gimenez, Mrs. Miller of Illinois, Mr. Pfluger, Mrs. Kim of California, Mr. Cawthorn, Mrs. Miller-Meeks, Mr. Fitzgerald, Mrs. Spartz, Mr. Moore of Utah, Mr. Issa, Mr. Barr, Mr. LaTurner, Mr. Fitzpatrick, Mr. Mann, Mrs. McClain, Mr. C. Scott Franklin of Florida, Mr. Moore of Alabama, Mr. Garbarino, Mrs. Steel, Mr. Jackson, Mr. Mast, Ms. Tenney, Mr. Steube, Mr. Chabot, Mr. Wilson of South Carolina, Mrs. Fischbach, Mr. Good of Virginia, Mr. Kinzinger, Mr. Perry, Mr. Meuser, Mr. Zeldin, Ms. Letlow, and Mr. Green of Tennessee) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONRequesting the President, and directing the Secretary of State, to transmit to the House of Representatives copies of all documents in their possession referring or relating to certain aspects of the United States withdrawal from Afghanistan.That the House of Representatives requests the President, and directs the Secretary of State, to transmit to the House of Representatives, not later than 14 days after the date of the adoption of this resolution, copies of all documents (including all records, communications, correspondence (including email), messages (including text and instant messages), transcripts, summaries, agendas, written agreements, notes, memoranda, diplomatic cables, reports, legal opinions, analytical products, briefing materials, intelligence assessments, white papers, non-papers, meeting readouts, and other materials, regardless of electronic or physical format), both classified and unclassified, in the possession of the President or the Secretary of State, respectively, as of the date of adoption of this resolution that refer or relate to—(1)any consultations with NATO allies and partners since January 20, 2021, regarding the United States withdrawal from Afghanistan, including any reactions, concerns, or objections expressed by such allies and partners;(2)the release of violent extremists (including Taliban, al-Qaida, and ISIS–K) from prisons in Afghanistan during the Taliban’s 2021 offensive;(3)numbers of United States citizens and lawful permanent residents in Afghanistan, from August 15, 2021, to the present;(4)estimated numbers of Afghan Special Immigrant Visa (SIV) program applicants and SIV-eligible Afghans remaining in Afghanistan, from August 15, 2021, to the present;(5)numbers of United States citizens, lawful permanent residents, or Afghan SIV program applicants in contact with the Department of State to request evacuation assistance from Afghanistan, from July 30, 2021, to the present;(6)any agreement, commitment, or understanding reached with the Taliban related to the evacuation of United States citizens, lawful permanent residents, Afghan SIV program applicants, and other at-risk Afghans by the United States Government or private entities;(7)any information provided to the Taliban, or to any Taliban forces, from August 13, 2021, to the present regarding United States citizens, lawful permanent residents, Afghan SIV program applicants, or other at-risk Afghans attempting to depart Afghanistan, including any information provided to assist the clearance of individuals through Taliban checkpoints;(8)the Taliban’s compliance with the agreement signed with the United States at Doha, Qatar, on February 29, 2020, including its counterterrorism guarantees to prevent cooperation, recruiting, training, and fundraising in Afghanistan by al-Qaida and other groups that threaten the United States and our allies;(9)the relationship between the Taliban and al-Qaida since February 29, 2020, including any relationship between the Taliban and the Haqqani Network, and any relationship between the Haqqani Network and al-Qaida;(10)any funding provided or assets transferred by, or at the request of, the United States from January 20, 2021, to the present, either directly or indirectly through a third party or foreign government, with the knowledge or expectation that the Taliban would receive the benefit of such funding or assets;(11)Department of State F–77 reports (identifying numbers of potential evacuees) for Afghanistan from January 2020 to the present;(12)Embassy Kabul Emergency Action Plans (EAPs) and Noncombatant Evacuation Operations (NEO) plans and operations in Afghanistan from January 20, 2021, to the present;(13)assistance to, coordination with, or policies or directives regarding private and nongovernmental groups, including those run by American veterans of the Afghanistan conflict, working to evacuate Afghans at risk because of their previous work with the United States;(14)the structure, creation, or operations of the Afghanistan Task Force, including all situation reports prepared by that Task Force for internal or external dissemination;(15)any official views or objections proffered by Administrator Samantha Power of the United States Agency for International Development (USAID) to the Department of State or the White House from April 2021 to the present regarding the Afghanistan withdrawal, including any views regarding impacts on USAID program implementers left behind;(16)any agreement, commitment, or understanding reached with the Taliban regarding eventual United States recognition of the Taliban as the lawful government of Afghanistan;(17)any agreement with a foreign government to grant the United States basing, runway, or airspace access, and logistical supply that would support the extension of United States intelligence, surveillance, and reconnaissance (ISR) or counterterrorism strike capabilities into Afghanistan;(18)any agreement with a foreign government to allow the continued presence in its territory of Afghan SIV applicants and their family members while their applications are processed and considered by the United States;(19)any agreement or understanding with a foreign government regarding commitments or obligations of the United States toward Afghan citizens transported into that country’s territory on a United States Government-chartered or military flight from Afghanistan;(20)any agreement or understanding with a foreign government regarding that government’s willingness to permit entry or continued presence by Afghan evacuees who fail United States security or refugee screening processes;(21)Afghans evacuated on United States Government-chartered or military flights from Afghanistan who have failed initial screening or have otherwise been determined to be inadmissible to the United States, including any information regarding the number and current location of such individuals;(22)any role or procedures of the Department of State or another United States Government agency in approving or disapproving privately chartered flights intended to evacuate persons from Afghanistan, including review or approval of passenger manifests, flight plans, or landing approval in foreign countries;(23)passenger manifests for United States Government-chartered and military flights with civilian passengers aboard, departing Afghanistan from July 30, 2021, to the present, including any information regarding the accuracy or completeness of such manifests, and any comparisons or disparities between passenger lists at departure and upon arrival;(24)information regarding civilian passengers aboard United States Government-chartered and military flights departing Afghanistan from July 30, 2021, to the present, including the numbers of—(A)United States citizens;(B)lawful permanent residents of the United States; (C)Afghan SIV program applicants and their immediate family members;(D)Afghan P1 and P2 refugee program applicants; and(E)other at-risk Afghans not eligible for the SIV program, P1 refugee program referral, or P2 refugee program referral;(25)efforts and processes to identify and screen Afghan passengers aboard United States Government-chartered and military flights departing Afghanistan from July 30, 2021, to the present, including any assessments, criticisms, or complaints regarding the adequacy of such security screening processes;(26)any discussions, assessments, or legal opinions regarding whether the Taliban takeover of Afghanistan constitutes a coup d’etat;(27)communications with Afghan President Ashraf Ghani, from July 23, 2021, to the present;(28)the destruction at United States consular facilities in Afghanistan of documentation regarding Afghan visa applicants and recipients, including information regarding documentation not digitized or archived prior to destruction; and(29)the disposition of United States-origin defense articles provided to the Afghan National Defense and Security Forces, including those delivered to Afghanistan after April 14, 2021, whether in the Taliban’s possession or transferred to third parties.